UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2162 Acorn Court Wheaton, IL (Address of principal executive offices) (Zip code) Issuer's telephone number: (630) 462-2079 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of August 15, 2011, the Company had 63,641,921 outstanding shares of common stock. 1 Explanatory Notes The Company determined, during the preparation of the Form 10-K for the year ended December 31, 2011, that it failed to recognize exploration expenses and a stock liability of $1,432,805 pertaining to the purchase of technical data for Centenario, La Palma and La Verde mining concessions. Per the purchase agreements, the Company guaranteed the stock price of $2.00 per share of common stock. At the time of issuance, the Company’s common stock was fair market valued at $0.85 per share. This resulted in the understatement of exploration expenses of $425,490 and $1,432,805 for the three and six months ended June 30, 2011, respectively. In March 2011, the Company purchased technical data pertaining to Centenario from the former owner in consideration for 416,100 shares of the Company’s common stock and $100,000 cash. The parties agreed that the value of the stock for the technical data was $2.00 per share for the Company’s common stock which the Company guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $932,000. At April 2011, the Company issued 416,100 shares of common stock valued at $353,685 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. In March 2011, the Company purchased technical data pertaining to the La Palma from the former owner for 460,000 shares of the Company’s common stock. The parties agreed that the value of the stock for the technical data was $2.00 per share for the Company’s common stock which the Company guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $920,000. At April 2011, the Company issued 460,000 shares of common stock valued at $391,000 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. In April 2011, the Company purchased technical data pertaining to the La Verde from the former owner for 370,000 shares of the Company’s common stock. The parties agreed that the value of the stock for the technical data was $2.00 per share for the Company’s common stock and the Company guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $740,000. At April 2011, the Company issued 370,000 shares of common stock valued at $314,500 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. The effect on the Company’s previously issued June30, 2011 financial statements are summarized as follows: Consolidated Balance Sheet June 30, 2011 Adjustment June 30, 2011 (As Filed) (Restated) Stockholders’ equity Technical data purchased with common stock $ - $ 1,432,805 $ 1,432,805 Accumulated deficit during exploration stage $ (25,038,221 ) $ (1,432,805 ) $ (26,471,026 ) Consolidated Statements of Operations and Comprehensive Loss Three Months Ended June 30, 2011 Adjustment Three Months Ended June 30, 2011 (As Filed) (Restated) Exploration expenses $ 465,150 $ 425,490 $ 890,640 Net operating loss $ (1,425,867 ) $ (425,490 ) $ (1,851,357 ) Loss before income taxes $ (1,482,994 ) $ (425,490 ) $ (1,908,484 ) Net loss attributable to Tara Minerals’ shareholders $ (1,471,816 ) $ (425,490 ) $ (1,897,306 ) Comprehensive loss $ (1,469,166 ) $ (425,490 ) $ (1,894,656 ) Net loss per share, basic and diluted $ (0.02 ) $ (0.01 ) $ (0.03 ) 2 Six Months Ended June 30, 2011 Adjustments Six Months Ended June 30, 2010 (As Filed) (Restated) Exploration expenses $ 1,388,154 $ 1,432,805 $ 2,820,959 Net operating loss $ (3,044,357 ) $ (1,432,805 ) $ (4,477,162 ) Loss before income taxes $ (3,093,412 ) $ (1,432,805 ) $ (4,526,217 ) Net loss attributable to Tara Minerals’ shareholders $ (3,075,864 ) $ (1,432,805 ) $ (4,508,669 ) Comprehensive loss $ (3,108,601 ) $ (1,432,805 ) $ (4,541,406 ) Net loss per share, basic and diluted $ (0.05 ) $ (0.03 ) $ (0.08 ) From Inception (May 12, 2006) Through June 30, 2011 Adjustments FromInception (May 12, 2006) Through June 30, 2011 (As Filed) (Restated) Exploration expenses $ 3,861,863 $ 1,432,805 $ 5,294,668 Net operating loss $ (26,387,992 ) $ (1,432,805 ) $ (27,820,797 ) Loss before income taxes $ (28,387,124 $ (1,432,805 ) $ (29,819,929 ) Net loss attributable to Tara Minerals’ shareholders $ (25,038,221 ) $ (1,432,805 ) $ (26,471,026 ) Comprehensive loss $ (25,317,211 ) $ (1,432,805 ) $ (26,750,016 ) Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 Adjustment Six Months Ended June 30, 2011 (As Filed) (Restated) Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ (3,075,864 ) $ (1,432,805 ) $ (4,508,669 ) Exploration expenses paid with parent and subsidiary common stock $ 1,059,184 $ 1,432,805 $ 2,491,989 FromInception (May 12, 2006) Through June 30, 2011 Adjustment FromInception (May 12, 2006) Through June 30, 2011 (As Filed) (Restated) Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ (25,038,221 ) $ (1,432,805 ) $ (26,471,026 ) Exploration expenses paid with parent and subsidiary common stock $ 2,283,559 $ 1,432,805 $ 3,716,364 3 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4.Controls and Procedures 27 PART II - OTHER INFORMATION Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.[REMOVED AND RESERVED] 28 Item 5.Other Information 28 Item 6.Exhibits 28 SIGNATURES 29 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH JUNE 30, 2011 5 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, (Unaudited) (Audited) Assets (Restated) Current assets Cash $ $ Recoverable value added taxes, net of allowance for bad debt of$1,358,736 and $1,366,533 at June 30, 2011 and December 31, 2010, respectively Other receivables, net of allowance for bad debt of $3,086 and $4,692 at June 30, 2011 and December 31, 2010, respectively Prepaid Assets - Total current assets Property, plant, equipment mine development and land, net of accumulated depreciation of $421,504 and $295,925 at June 30, 2011 andDecember 31, 2010, respectively Mining deposits Deferred tax, non-current portion Goodwill Other assets Total Assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party Due to related parties, net of due from of $40,440 and $69,143 at June 30, 2011 and December 31, 2010, respectively Total current liabilities Notes payable, non-current portion Total liabilities Commitments and contingencies - - Iron Ore Property financial instrument - Stockholders’ equity Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 63,641,921 and 57,236,288 shares at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Technical data purchased with common stock - Common stock payable, net of stock receivable of $0 and $212,744 at June 30, 2011 and December 31, 2010, respectively Other comprehensive loss ) ) Accumulated deficit during exploration stage ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 6 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended June 30, 2011 Three Months Ended June 30, Six Months Ended June 30, 2011 Six Months Ended June 30, From Inception (May 12, Through June 30, 2011 (Restated) (Restated) (Restated) Mining revenues $
